Citation Nr: 0740970	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a temporary total rating based upon the 
need for convalescence after November 1, 2004.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating (excluding period(s) 
of temporary total evaluations) for post-operative right 
herniorrhaphy, currently rated as 30 percent disabling.

4.  Entitlement to a compensable rating (excluding period(s) 
of temporary total evaluations) for status-post resection, 
genital branch of the genitofemoral nerve due to ilio-
inguinal nerve entrapment (hereinafter, "nerve disorder").


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
August 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in August 2004, 
September 2004, and May 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
By the August 2004 rating decision, the RO, in accord with 38 
C.F.R. § 4.30, assigned a temporary total rating based upon 
the need for convalescence for the right herniorrhaphy, 
effective July 24, 2004, with a 30 percent rating being 
reinstated effective September 1, 2004.  Thereafter, by the 
September 2004 rating decision, the RO extended the temporary 
total rating, with the 30 percent rating being reinstated 
effective November 1, 2004.  The RO also assigned an 
increased rating of 20 percent for the veteran's service-
connected low back disorder, effective July 9, 2004.  
Finally, by the May 2005 rating decision, the RO established 
service connection for the veteran's nerve disorder, 
evaluated as noncompensable (zero percent disabling) 
effective July 9, 2004.

The record reflects that the veteran also submitted a Notice 
of Disagreement (NOD) to a June 2005 rating decision which 
denied a rating in excess of 10 percent for service-connected 
hemorrhoids, as well as the claim of service connection for 
gastroesophageal reflux disease (GERD).  However, a timely 
Substantive Appeal was not received following the 
promulgation of a Statement of the Case (SOC) on these issues 
in May 2006.  Accordingly, the Board does not currently have 
jurisdiction to address these issues.  See 38 C.F.R. §§ 
20.200, 20.302.

The veteran provided testimony at a hearing conducted before 
personnel at the RO in May 2005, and before the undersigned 
Acting Veterans Law Judge in June 2007.  Transcripts of both 
hearings have been associated with the veteran's VA claims 
folder.  Further, additional evidence was received at the 
June 2007 Board hearing accompanied by a waiver of initial 
consideration of this evidence by the agency of original 
jurisdiction in accord with § 20.1304.

The Board also observes that, in addition to the temporary 
total rating that is the subject of this appeal, the veteran 
was assigned an additional temporary total rating based on 
the need for convalescence for his service-connected right 
herniorrhaphy effective July 19, 2006, with the 30 percent 
rating being reinstated September 1, 2006.  Rating decisions 
dated in September 2006, December 2006, and January 2007 have 
denied the veteran's claim for assignment of this temporary 
total rating beyond September 1, 2006.  Although the veteran 
has submitted additional evidence in support of this claim, 
to include testimony at his June 2007 hearing, the record 
does not reflect he has submitted a valid NOD with respect to 
this claim.  See 38 C.F.R. §§ 20.201, 20.304.  Therefore, the 
Board does not currently have jurisdiction to address this 
issue.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that the RO must address in 
the first instance the issue of whether an extraschedular 
rating is warranted for the veteran's service-connected nerve 
disorder.  Accordingly, this issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran underwent surgery in July 2004 for his 
service-connected right herniorrhaphy.  Although he 
experienced symptomatology, including abdominal pain, after 
November 1, 2004, the medical evidence reflects that this was 
due to the separately evaluated service-connected nerve 
disorder; the right herniorrhaphy was shown to be healed as 
of November 1, 2004, to the extent that no further 
convalescence was warranted.

3.  Although the veteran experiences pain and functional 
impairment due to his service-connected low back disorder, it 
has not resulted in forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; nor favorable ankylosis 
of the entire thoracolumbar spine.  

4.  The medical evidence does not reflect the veteran has 
experienced incapacitating episodes (as defined by VA 
regulations) having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.

5.  The veteran's service-connected right herniorrhaphy is 
not manifested by a large, postoperative, recurrent hernia 
that is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  

6.  The veteran's service-connected nerve disorder is not 
manifested by severe paralysis.

7.  The medical and other evidence of record does not reflect 
that either the veteran's service-connected low back disorder 
or his right herniorrhaphy present such an exceptional or 
unusual disability as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating after November 
1, 2004, based on the need for convalescence of the service-
connected right herniorrhaphy are not met.  38 C.F.R. § 4.30 
(2007).

2.  The schedular criteria for a rating in excess of 20 
percent for the veteran's service-connected low back disorder 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (2007).

3.  The schedular criteria for a rating in excess of 30 
percent for the veteran's service-connected right 
herniorrhaphy (excluding period(s) of temporary total 
evaluations) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.114, Diagnostic Code 7338 (2007).

4.  The schedular criteria for a compensable rating for the 
veteran's service-connected nerve disorder (excluding 
period(s) of temporary total evaluations) are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.123, 4.124a, Diagnostic 
Code 8630 (2007).

5.  An extraschedular rating is not warranted for the 
veteran's service-connected low back disorder nor his right 
herniorrhaphy.  38 C.F.R. § 3.321 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice with respect to the August and 
September 2004 rating decisions by a letter dated in July 
2004.  Although no such pre-adjudication notice was sent to 
the veteran regarding the May 2005 rating decision, there 
appears to be no prejudice to the veteran as that decision 
granted the claim of service connection.  He was subsequently 
sent a notification letter in August 2005 which did note the 
current nerve disorder as one of the issues being 
adjudicated.

Taken together, the aforementioned notification letters noted 
the issues currently on appeal, informed the veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

The Board acknowledges that none of the aforementioned 
notification letters contained the specific information 
regarding disability rating(s) and effective date(s) 
discussed by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, such 
information was provided as part of Supplemental SOCs (SSOCs) 
promulgated in May 2006.  Further, the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All relevant medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
He has had the opportunity to present evidence and argument 
in support of his claims, to include at the May 2005 and June 
2007 hearings.  He was also accorded multiple VA medical 
examinations regarding this appeal in September 2004, August 
2005, and November 2006.  Consequently, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Temporary Total Rating

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first 
day of the month following hospital discharge when treatment 
of a service-connected disability results in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made, upon request.  38 C.F.R. § 4.30.

In the instant case, the Board acknowledges that the veteran 
underwent surgery for his service-connected right 
herniorrhaphy in July 2004, and subsequently developed 
chronic abdominal and right groin pain following this 
surgery.  He essentially contends that he is entitled to an 
extension of the temporary total rating for convalescence for 
the service-connected right herniorrhaphy due to this pain.  
Moreover, the evidence indicates that he was unemployed 
during this period as a result of this symptomatology, and 
the Court has indicated that the inability to return to any 
employment would, in fact, show a need for continuing 
convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. 
App. 291 (1995).

However, the competent medical evidence, including the 
September 2004 and August 2005 VA medical examinations, as 
well as a February 2005 statement from a VA clinician, 
reflect that this pain was due to entrapment and/or neuroma 
of the ilio-inguinal nerve and genital branch of the 
genitofemoral nerve.  In other words, the symptomatology upon 
which the veteran is seeking entitlement is due to the 
separately evaluated service-connected nerve disorder, and 
not the service-connected right herniorrhaphy that is the 
subject of this claim for extension of the temporary total 
rating pursuant to 38 C.F.R. § 4.30.  Moreover, the medical 
evidence indicates that the right herniorrhaphy was healed as 
of November 1, 2004, to the extent that no further 
convalescence was warranted.  For example, the September 2004 
VA examiner found no evidence of recurrent hernia.  Although 
tenderness was noted on evaluation of the recent surgical 
scar, treatment records dated later in September 2004 
described the incision a well-healed.  Similarly, subsequent 
records dated in January 2005 found the previous surgical 
incision to be well-healed, with no evidence of a recurrent 
inguinal hernia.

In view of the foregoing, the Board finds that the criteria 
for a temporary total rating for convalescence of the 
service-connected right herniorrhaphy after November 1, 2004, 
are not met.  Accordingly, the claim must be denied.

II.  Increased Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  More 
recently, the Court held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).



A.  Low Back

The Board notes that the criteria for evaluating spine 
disabilities was substantially revised during in recent 
years.  For example, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 for evaluating intervertebral disc 
syndrome were amended, effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  As 
the veteran's current increased rating claim was received in 
2004, only the revised criteria is for consideration in the 
instant case.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the schedular criteria for a 
rating in excess of 20 percent for his service-connected low 
back disorder.

The Board acknowledges that the veteran's low back disorder 
is manifested by pain and resulting functional impairment.  
However, the competent medical evidence does not reflect that 
this symptomatology is of such severity as to result in 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; nor favorable ankylosis of the entire 
thoracolumbar spine.  The September 2004 VA medical 
examination showed 10 degrees of extension, 40 degrees of 
flexion, 10 degrees of lateral flexion bilaterally, and 
rotation of 15 degrees bilaterally.  Repetitive motion did 
not change the ranges of motion.  On the subsequent August 
2005 VA spine examination, he had forward flexion to 55 
degrees, extension to 20 degrees, right lateral flexion to 13 
degrees, left lateral flexion to 14 degrees, and lateral 
rotation to 10 degrees bilaterally.  It was noted that he 
complained of pain at the end point of range of motion of all 
motions, but repetitive testing did not change the range of 
motion.  Finally, the November 2006 VA spine examination 
showed forward flexion to 85 degrees, extension to 30 
degrees, left lateral flexion to 28 degrees, right lateral 
flexion to 30 degrees, left lateral rotation to 33 degrees, 
and right lateral rotation to 30 degrees.  Although the 
veteran refused to do any kind of exercise that would allow 
the examiner to check for function after repetitive motion, 
it was observed that the veteran dressed without difficulty 
and dressed quickly.  More importantly, it was noted that 
there was no objective evidence of pain during range of 
motion testing.

The Board observes that not only do the aforementioned range 
of motion findings reflect that the veteran did not have 
forward flexion limited to 30 degrees or less, they show that 
the thoracolumbar spine was not fixed in neutral position 
(zero degrees); i.e., he does not have impairment analogous 
to favorable ankylosis.  Further, a thorough review of the 
competent medical evidence does not reflect that he has ever 
been diagnosed with ankylosis of the thoracolumbar spine.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under General Rating Formula for 
Diseases and Injuries of the Spine

The Board acknowledges that the veteran indicated at his June 
2007 hearing that he was entitled to an increased rating 
based upon incapacitating episodes.  He testified that his 
doctor told him that he had to get off his feet and not do 
any lifting.  However, a thorough review of the competent 
medical evidence does not indicate that he has experienced 
period(s) of acute signs and symptoms of his low back 
disorder that has required bed rest actually prescribed by a 
physician and treatment by a physician.  In fact, the 
November 2006 VA spine examiner found that the veteran had no 
objective evidence of symptomatic lumbar disc disease or any 
other pathology of the lumbosacral spine.  Moreover, the 
November 2006 VA neurologic examination noted that 
degenerative spine disease was exceedingly common in the 
population at large; that there was no medical evidence to 
suggest that remote lumbar strain (the service-connected 
disability) predisposes or accelerates degenerative spine 
disease; and that the examiner could detect no objective 
evidence of true weakness, incoordination, fatigue or lack of 
endurance.

Although the Board does not doubt the sincerity of the 
veteran's testimony, the Court has held that a lay person's 
account of what a medical professional purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Thus, this testimony is not entitled to probative 
value in the instant case.  

Even if the Board were to accept the veteran's testimony as 
sufficient to establish the presence of incapacitating 
episodes as defined by VA regulations, he did not indicate 
how often his doctor tells him to stay off his feet, and 
testified that his primary care doctors tell him that he just 
has to deal with the pain.  Nothing in the competent medical 
evidence otherwise indicates the frequency of such episodes.  
Therefore, medical evidence does not reflect the veteran has 
experienced incapacitating episodes (as defined by VA 
regulations) having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.  Consequently, 
he is not entitled to a rating in excess of 20 percent under 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For these reasons, the Board finds that the veteran is not 
entitled to a schedular rating in excess of 20 percent for 
his service-connected low back disorder.

B.  Right Herniorrhaphy

The veteran's service-connected right herniorrhaphy is 
evaluated pursuant to the criteria found at 38 C.F.R. § 
4.114, Diagnostic Code 7338 for inguinal hernia.  Under this 
Code, a noncompensable rating is warranted where the inguinal 
hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  A 
10 percent rating is warranted where a postoperative inguinal 
hernia is recurrent, readily reducible and well supported by 
truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable. 

In this case the Board finds that, excluding the period(s) 
where a temporary total evaluation was in effect, the veteran 
did not meet or nearly approximate the criteria for a 
schedular rating in excess of 30 percent for his service-
connected right herniorrhaphy.  

The Board acknowledges that the veteran does have recurrent 
hernias, and that he has undergone several surgical 
procedures as a result thereof.  However, the objective 
medical evidence does not indicate that the right 
herniorrhaphy is a large, postoperative, recurrent hernia 
that is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  As already 
noted, the September 2004 VA examiner found no evidence of 
recurrent hernia; with records dated later that month, and in 
January 2005, describing the incision as well-healed.  The 
January 2005 records also noted that there was no evidence of 
recurrent inguinal hernia.  Similarly, both the August 2005 
and November 2006 VA medical examinations found that residual 
of right inguinal hernia was not apparent on lying or 
standing.  In addition, there was no bulge apparent on 
straining; scrotum was without tenderness or swelling; and 
the right testicle was descended and without edema.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for the next higher 
rating of 60 percent under Diagnostic Code 7338.



C.  Nerve Disorder

The veteran's service-connected nerve disorder has been rated 
under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8630 for neuritis of the ilio-
inguinal nerve.  Under this Code, a noncompensable rating is 
assigned for mild to moderate paralysis.  A maximum rating of 
10 percent is assigned for severe to complete paralysis.  The 
provisions of 38 C.F.R. § 4.123 indicate that neuritis 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for the injury of the nerve 
involved, with a maximum rating equal to severe, incomplete 
paralysis.  Further, the maximum rating which may be assigned 
for neuritis not characterized by organic changes will be 
that of moderate, or with sciatic nerve involvement, 
moderately severe, incomplete paralysis.

In this case the Board finds that, excluding the period(s) 
where a temporary total evaluation was in effect, the veteran 
did not meet or nearly approximate the criteria for a 
compensable schedular rating for his service-connected nerve 
disorder.

The Board acknowledges that the veteran experiences pain in 
the right thigh as a result of the service-connected nerve 
disorder.  Nevertheless, the Board finds that this 
symptomatology has not resulted in severe paralysis.  For 
example, the September 2004 VA medical examination noted, in 
pertinent part, that there was no history of motor or sensory 
losses to the lower extremities.  There was evidence of 
tenderness to the abdominal wall musculature in the area of 
the recent surgical scar extending to just below the 
umbilicus, as well as tenderness radiating into the right 
testicle.  Subsequent treatment records prior to the May to 
September 2005 temporary total rating period do not contain 
objective findings indicative of severe paralysis.  The 
August 2005 VA medical examination noted, in part, that the 
scrotum was without tenderness or swelling, and that the 
right testicle was descended and without edema.  Medical 
assessments dated that same month noted that while the 
veteran was still symptomatic, he could return to work at 
that time with the following restrictions: no heavy lifting, 
prolonged standing, or other strenuous activity.  The 
November 2006 VA neurologic examination found that he had 
normal gait and station.  Although he complained of pain in 
the right thigh, he was able to heel/toe/tandem walk.  Motor 
strength was 5/5 with normal tone, bulk, dexterity, and 
coordination.  

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a compensable 
schedular rating under Diagnostic Code 8630.

D.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Here, the Board concurs with the RO's determination that 
neither the service-connected low back disorder nor the right 
herniorrhaphy warrants an extraschedular rating.  In regard 
to the low back disorder, nothing indicates that the veteran 
has been hospitalized for this disability during the pendency 
of this case.  Thus, it has clearly not resulted in frequent 
periods of hospitalization.  Although he has undergone two 
surgical procedures as a result of the right herniorrhaphy 
during this period, the Board finds that he has been 
adequately compensated for such procedures by the temporary 
total ratings he has been assigned.  

With respect to employment, the record indicates that the 
veteran's problems during the period of this case has been 
primarily due to the service-connected nerve disorder, as 
opposed to the low back and right herniorrhaphy.  Although 
the Board does not dispute that these disabilities result in 
some degree of occupational impairment, the Board is of the 
opinion that such impairment has been adequately compensation 
by the current schedular ratings.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned for 
these disabilities.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted for the service-
connected low back disorder nor the right herniorrhaphy.


ORDER

Entitlement to a temporary total rating based upon the need 
for convalescence after November 1, 2004, is denied.

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating (excluding period(s) of 
temporary total evaluations) for post-operative right 
herniorrhaphy, currently rated as 30 percent disabling, is 
denied.

Entitlement to a schedular compensable rating (excluding 
period(s) of temporary total evaluations) for the service-
connected nerve disorder is denied.




REMAND

As already noted, it has been contended and medical evidence 
has been submitted to indicate the veteran was unable to 
return to work in 2004 due to the pain he experienced from 
his service-connected nerve disorder.  Such evidence does 
raise the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) based upon marked interference 
with employment.  However, unlike the service-connected low 
back disorder and right herniorrhaphy, the record does not 
reflect the RO considered whether an extraschedular rating 
was warranted for the service-connected nerve disorder.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  See Floyd v. Brown, 9 
Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  For the reasons detailed above, the 
Board has already determined that the record raises the issue 
of an extraschedular rating for the service-connected nerve 
disorder based upon marked interference with employment.  
Consequently, the Board concludes that a remand is warranted 
for the RO to consider this issue in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The RO should advise the veteran that 
he can submit that he can submit 
additional evidence, such as attendance 
records from his employers, medical 
disability slips, tax records, lay 
statements from co-workers, and any other 
evidence which would reflect the 
impairment he has experienced at work due 
to his service-connected nerve disorder.

2.  After completing any additional 
development deemed necessary, the RO 
should then determine whether the 
veteran's service-connected nerve 
disorder should be referred to the Chief 
Benefits Director or the Director, 
Compensation and Pension Services (now 
the Under Secretary for Benefits) for 
consideration of assignment of an 
extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).

Thereafter, if the RO determines that referral for an 
extraschedular rating is not appropriate, the veteran and his 
representative should be furnished an SSOC regarding this 
matter and an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


